Citation Nr: 1329457	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  08-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from January to June 1973 and 
from January 1974 to January 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by the RO in 
Waco, Texas.  A personal hearing was held before the 
undersigned acting Veterans Law Judge at the RO (i.e., a 
Travel Board hearing) in September 2010.  A transcript of 
this hearing is of record.

In March and December 2012, the Board remanded this case to 
the RO for additional development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  The Veteran has sufficient hearing loss in his left ear 
to be considered a ratable disability by VA standards.

2.  The most probative (competent and credible) medical and 
other evidence of record indicates the Veteran's current 
left ear hearing loss disability is unrelated to his 
military service.


CONCLUSION OF LAW

The Veteran's current left ear hearing loss disability was 
not incurred or aggravated during his active military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in 
substantiating this claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate this claim; (2) that VA 
will obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was 
not, or the notice provided was inadequate, this timing 
error can be effectively "cured" by providing any necessary 
VCAA notice and readjudicating the claim - such as in a SOC 
or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication 
of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006). 

In this case, an April 2007 letter was sent prior to the 
adjudication of this claim in the November 2007 decision on 
appeal.  That letter informed the Veteran of the type of 
information and evidence required to substantiate this claim 
for service connection and apprised him of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  He also was advised of the downstream disability 
rating and effective date elements of this claim in this 
letter.  See Dingess/Hartman, supra.  The claim was most 
recently readjudicated in an April 2013 supplemental 
statement of the case.  So he has received all required VCAA 
notice concerning this claim. Moreover, he has not alleged 
any prejudicial error in the content or timing of the VCAA 
notice he received.  As explained in Shinseki v. Sanders, 
129 S. Ct. 1696 (2009), he, not VA, has this burden of proof 
of showing there is a VCAA notice error in timing or content 
and, moreover, that it is unduly prejudicial - meaning 
outcome determinative of his claim.  Thus, absent this 
pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and VA treatment records.  
He also had VA compensation examinations in October 2007 and 
April 2012, and a March 2013 VA medical opinion concerning 
the determinative issue of whether any current hearing loss 
disability is related to his military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The reports of 
these examinations, and the other evidence in the file, 
contain the findings needed to make this critical 
determination of causation and properly adjudicate this 
claim.  So additional medical comment concerning this is not 
needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 
Vet. App. 303, 311   (2007) (holding that once VA undertakes 
the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided).  Also 
see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's 
duty to assist includes providing an adequate examination 
when such an examination is indicated). 

Notably, the Board primarily remanded this case in March and 
December 2012 so the AMC might obtain VA medical records and 
arrange for another VA examination and medical opinion, 
which has been done.  The Board is therefore satisfied there 
was compliance with these remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. 
App. 141, 146- 47 (1999).  A Court or Board remand confers 
upon the appellant the right to substantial, but not strict, 
compliance with that order.  D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008). 

The Board concludes that all the available records and 
medical evidence have been obtained in order to make a 
determination as to this claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran 
will not be prejudiced as a result of the Board proceeding 
to the merits of his claim.

At this time, the Board also notes that it is cognizant of 
the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), 
that 38 C.F.R. § 3.103(c)(2) requires that the RO official 
or VLJ who conducts a hearing fulfill two duties to comply 
with the above the regulation.  These duties consist of (1) 
the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked.  The Board finds that this was done at the 
September 2010 Board hearing.  Moreover, as discussed above, 
to the extent possible, VA has obtained the relevant 
evidence and information needed to adjudicate this appeal.  
Neither the appellant nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor 
has he identified any prejudice in the conduct of the June 
2010 Board hearing. 

Analysis

The Veteran contends that he incurred left ear hearing loss 
as a result of noise exposure in service.  In his June 2008 
substantive appeal (VA Form 9), he said that he was in an 
artillery unit and fired 55 millimeter howitzers on a 
constant basis, and that he stood on the right side of the 
artillery piece.  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence be discussed in 
exhaustive detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the 
appellant's claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge when the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease, per se, which would be 
entitled to presumptive service connection if manifested to 
a degree of 10 percent or more within one year of the 
Veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In interpreting sections 1110 and 1131 of the statute and 
section 3.303(a) of the regulations, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
held that a three-element test must be satisfied in order to 
establish entitlement to service connection.  Specifically, 
the evidence must show (1) the existence of a current 
disability; (2) in-service incurrence or aggravation of a 
relevant disease or an injury; and (3) a causal relationship 
between the current disability and the disease or injury 
incurred or aggravated during service - the so-called 
"nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 
1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 
1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic 
diseases - namely those listed in 38 C.F.R. § 3.309(a) - 
benefit from a somewhat more relaxed evidentiary standard.  
See Walker, 708 F3d. at 1339 (holding that "[t]he clear 
purpose of the regulation is to relax the requirements of § 
3.303(a) for establishing service connection for certain 
chronic diseases.").  When a chronic disease is established 
during active service, then subsequent manifestations of the 
same chronic disease at any later date, however remote, will 
be entitled to service connection, unless clearly 
attributable to causes unrelated to service ("intercurrent 
causes").  38 C.F.R. § 3.303(b).  In order to establish the 
existence of a chronic disease in service, the evidence must 
show a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Id.   Thus, the mere manifestation during 
service of potentially relevant symptoms (such as joint pain 
or abnormal heart action in claims for arthritis or heart 
disease, for example) does not establish a chronic disease 
at that time unless the identity of the disease is 
established and its chronicity may not be legitimately 
questioned.  Id.  If chronicity in service is not 
established, then a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

The Federal Circuit Court noted that the requirement of 
showing a continuity of symptomatology after service is a 
"second route by which a Veteran can establish service 
connection for a chronic disease" under subsection 3.303(b).  
Walker, 708 F3d. at 1336.  Showing a continuity of symptoms 
after service itself "establishes the link, or nexus" to 
service and also "confirm[s] the existence of the chronic 
disease while in service or [during the] presumptive 
period."  Id. (holding that section 3.303(b) provides an 
"alternative path to satisfaction of the standard three-
element test for entitlement to disability compensation").  
Significantly, the Federal Circuit Court indicated that 
showing a continuity of symptomatology after service is a 
lesser evidentiary burden than the nexus requirement of the 
three-part test discussed above:  "The primary difference 
between a chronic disease that qualifies for § 3.303(b) 
analysis, and one that must be tested under § 3.303(a), is 
that the latter must satisfy the 'nexus' requirement of the 
three-element test, whereas the former benefits from 
presumptive service connection . . . or service connection 
via continuity of symptomatology" Id. at 1339. 

Not all diseases that may be considered "chronic" from a 
medical standpoint qualify for the relaxed evidentiary 
standard under section 3.303(b).  Rather, the Federal 
Circuit Court held that this subsection only applies to the 
specific chronic diseases listed in 38 C.F.R. § 3.309(a).  
Id. at 1338-40.  By regulation, sensorineural hearing loss 
is subject to service connection based upon continuity of 
symptomatology as an "organic disease of the nervous 
system."  Moreover, VBA's M21-1MR has a section titled 
"Determining Impaired Hearing as a Disability," which 
includes the following note:  "Sensorineural hearing loss is 
considered an organic disease of the nervous system and is 
subject to presumptive service connection under 38 CFR 
3.309(a)." M21-1MR III.iv.4.B.12.a.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent 
to identify the medical condition, (e.g., a broken leg, 
separated shoulder, pes planus (flat feet), varicose veins, 
the tinnitus (ringing in the ears), etc.), (2) the layperson 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay 
testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  

A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition 
he or she had in service or during a presumptive period, or 
whether lay evidence will suffice, depends on the nature of 
the Veteran's present condition (e.g., whether the Veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  See Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).

Medical evidence is not always or categorically required 
when the determinative issue involves either medical 
diagnosis or etiology, but rather such issue may, depending 
on the facts of the particular case, be established by 
competent and credible lay evidence under 38 U.S.C.A. § 
1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The determination as to whether these requirements for 
service connection are met is based on an analysis of all 
the relevant evidence of record and the evaluation of its 
competency and credibility to determine its ultimate 
probative value in relation to other evidence.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Turning to the evidence of record.  For purposes of applying 
the laws administered by VA, impaired hearing only will be 
considered to be a ratable disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  That said, to establish 
entitlement to service connection, it is not required that a 
hearing loss disability by these standards of 38 C.F.R. § 
3.385 be demonstrated during service, including at time of 
separation, although a hearing loss disability by these 
standards must be currently present, and service connection 
is possible if this current hearing loss disability can be 
adequately linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA compensation purposes (i.e., 
38 C.F.R. § 3.385), and a medically sound basis upon which 
to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  The results of the Veteran's 
October 2007 and April 2012 VA audiological examinations 
confirm he has sufficient hearing loss in each ear to be 
considered a ratable disability according to the 
requirements of 38 C.F.R. § 3.385.  

The question remaining is whether his current left ear 
hearing loss disability is related to service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or a disease incurred 
in service.").  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326   
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Veteran's DD Form 214 reflects that his primary military 
occupational specialty (MOS) was that of a wheeled vehicle 
mechanic.  His secondary specialty was power gen. equipment 
op. mechanic.  He had no foreign or sea service, and 
received no combat citations.

STRs are entirely negative for complaints, diagnosis or 
treatment of hearing loss.  On entrance medical examination 
in December 1973, audiometric testing revealed right ear 
decibel thresholds of 10, 5, 5, 5, and 15, and left ear 
decibel thresholds of 15, 10, 10, 15, and 20 at the 
respective frequencies of 500, 1000, 2000, 3000 and 4000 
hertz.  On separation medical examination in November 1976, 
the Veteran's ears were listed as normal, and audiometric 
testing revealed right ear decibel thresholds of 0, 5, 5, 
and 15, and left ear decibel thresholds of 5, 5, 5, and 15 
at the respective frequencies of 500, 1000, 2000, and 4000 
hertz.  A December 1976 Rudmose tracing was attached to the 
separation examination report.  In a November 1976 report of 
medical history, the Veteran denied a history of hearing 
loss, and denied ear, nose or throat trouble.

A June 2007 VA outpatient audiology consultation reflects 
that the Veteran reported that he had hearing loss in his 
left ear since service.  He stated that he had gradual 
decrease in hearing for both ears since military service, 
and gave a history of noise exposure from field artillery, 
and occupational noise exposure from oil-field work and as a 
truck driver.  The examiner noted that his responses to pure 
tone testing were inconsistent with speech reception 
thresholds, and were significantly worse than the latter.  
These improved with repeated reinstruction, but were still 
inconsistent with speech testing, and were not reported due 
to poor reliability.  The diagnostic assessment was "Unable 
to assess hearing abilities at this time due to poor 
reliability/inconsistent responses."

On VA audiological examination in October 2007, the Veteran 
reported that his MOS in service was as a tracked vehicle 
mechanic, and he was assigned to a 155 millimeter howitzer 
battalion, and was cross training as a gunner.  He also 
worked on the M-60 tank as a mechanic.  He reported that his 
ears sometimes got stopped up and he could not hear well, 
which could last for more than a week.  The examiner stated 
that he had significant non-military noise exposure, and 
worked as a forklift operator for 11 years and in quality 
assurance as an inspector.  Audiometric testing revealed 
right ear decibel thresholds of 25, 20, 30, 50 and 60, and 
left ear decibel thresholds of 25, 20, 30, 50 and 60 at the 
respective frequencies of 500, 1000, 2000, 3,000 and 4000 
hertz.  Speech recognition scores using the Maryland CNC 
test were 96 percent in the right ear and 96 percent in the 
left ear.  The examiner indicated that his hearing in both 
ears was within normal limits to 1000 hertz, there was a 
mild sensorineural hearing loss at 2000 hertz, and moderate 
sensorineural hearing loss at 3000 and 4000 hertz.  The 
examiner stated that the claims file was reviewed.  

The examiner stated that upon review of the STRs, a December 
1976 Rudmose tracing was well within normal limits for both 
ears, and this was part of his separation physical 
examination.  He stated that based on the STRs it was his 
clinical opinion that a hearing loss was not caused by or 
the result of his military duties, and that it is commonly 
accepted in audiology that when a person is removed from a 
noisy environment, the hearing should not change.  Some of 
the exceptions to this are the aging process, further noise 
exposure, medications, and illness.  He concluded that it is 
commonly accepted that hearing loss will take place at the 
time of the noise exposure or soon afterwards, but not years 
later.

At his September 2010 Board hearing, the Veteran stated that 
a VA doctor told him his hearing loss was related to 
service.  He testified that he had hearing trouble in 
service but did not seek medical treatment.  He reported 
noise exposure from artillery in service, and denied 
exposure to loud noises during his post-service work as a 
truck driver.

On VA examination in April 2012, audiometric testing 
revealed right ear decibel thresholds of 30, 30, 35, 50 and 
60, and left ear decibel thresholds of 25, 20, 30, 45 and 65 
at the respective frequencies of 500, 1000, 2000, 3,000 and 
4000 hertz.  Speech recognition scores using the Maryland 
CNC test were 96 percent in the right ear and 96 percent in 
the left ear.  The examiner diagnosed bilateral 
sensorineural hearing loss.  The examiner reviewed VA 
medical records but did not review the claims file.  The 
examiner noted that the Veteran reported military noise 
exposure from artillery, and said he worked as a truck 
driver after service.  The examiner did not provide an 
opinion as to the etiology of the hearing loss.

In a May 2012 addendum, the VA examiner again stated that 
the claims file was not reviewed, but nonetheless commented 
on the STRs.  The examiner opined that the claimed condition 
was less likely than not (less than 50 percent probability) 
incurred in or caused by the claimed in-service injury, 
event or illness.  The rationale was that the November 1976 
separation audiogram revealed hearing to be within normal 
limits bilaterally from 500 to 4000 hertz with no threshold 
shifts, and there were no complaints of hearing problems in 
the STRs.  The Veteran reported a history of occupational 
noise exposure as a truck driver following military service.  
The examiner opined that the hearing loss present today is 
more likely caused by some combination of 
occupational/recreational noise exposure and family history 
than from his brief military service.  She concluded that 
the hearing loss present today was less likely as not caused 
by military noise exposure.

In a March 2013 VA addendum medical opinion, the same VA 
examiner stated that the claims file was reviewed, and 
commented on relevant medical records.  She opined that the 
claimed condition was less likely than not (less than 50 
percent probability) incurred in or caused by the claimed 
in-service injury, event or illness.  The examiner included 
her rationale from the prior examination report, and added 
further comment.  She stated that the Veteran had post-
service noise exposure as a truck driver, oil field worker, 
forklift operator and inspector.  His hearing at separation 
was within normal limits, as documented in the separation 
audiogram.  She stated that an audiogram is the objective, 
definitive evidence of normal hearing, and that hearing loss 
due to noise exposure occurs at the time of exposure and has 
no delayed onset.  She noted that in a 2006 study by the 
Institute of Medicine (IOM) entitled "Noise and Military 
Service - Implications for Hearing Loss and Tinnitus," the 
IOM concluded that based on current knowledge of cochlear 
physiology concluded there was no sufficient scientific 
basis for the existence of delayed onset hearing loss.  She 
concluded that it was unlikely that the hearing loss present 
today was caused by military noise exposure while he served 
as a wheeled vehicle mechanic and had claimed additional 
duty of firing artillery.

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Board sees that the Veteran has made varying statements 
regarding his history of noise exposure throughout this 
appeal.  A June 2007 VA outpatient treatment record reflects 
that the Veteran reported that he had gradual decrease in 
hearing for both ears since military service.  He gave a 
history of noise exposure from field artillery, and 
occupational noise exposure from oil-field work and as a 
truck driver.  On VA examination in October 2007, he 
reported noise exposure during service when he cross-trained 
as a gunner assigned to a howitzer battalion.  He also 
reported noise exposure after service working as a forklift 
operator for 11 years and in quality assurance as an 
inspector.  At his September 2010 Board hearing, he 
testified that he had noise exposure while firing artillery 
in service, and that after service he was a truck driver 
with no exposure to loud noises.  On VA examination in April 
2012, he reported military noise exposure from artillery, 
and said he worked as a truck driver after service.

The Veteran's service treatment records (STRs), including 
his entrance and separation examinations, are unremarkable 
for complaints of noise-related injury to his ears or 
treatment or a diagnosis of hearing loss. 

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), 
the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recognized lay evidence as potentially 
competent to support the presence of the claimed disability, 
both during service and since, even where not corroborated 
by contemporaneous medical evidence such as actual treatment 
records (e.g., STRs, etc).  In other words, the Board cannot 
determine lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence, 
although this may factor into the Board's decision of 
whether the evidence is ultimately probative. The Federal 
Circuit Court has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481   
(Fed. Cir. 1997).  The Board therefore may consider the 
absence of any indication of a relevant medical complaint 
until relatively long after service as one factor, though 
not the only or sole factor, in determining whether a 
disease or an injury in service resulted in chronic or 
persistent residual disability.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  See also Forshey v. 
Principi, 284 F.3d 1335, 1358   (Fed. Cir. 2002) (en banc) 
(cautioning that negative evidence, actual evidence weighing 
against a party, must not be equated with the absence of 
substantive evidence).

In cases involving combat, VA is prohibited from drawing an 
inference from silence in the STRs.  But in cases, as here, 
where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in 
the STRs as contradictory evidence if the alleged injury, 
disease, or related symptoms ordinarily would have been 
recorded in the STRs.  See Kahana v. Shinseki, 24 Vet App 
428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 
(2010) (For non-combat Veterans providing non-medical 
related lay testimony regarding an event during service, 
Buchanan is distinguishable; the lack of documentation in 
service records must be weighed against the Veteran's 
statements.)  In this circumstance, the Board must make two 
preliminary findings in order to rely on this inference (see 
Kahana):  First, the Board must find that the STRs appear to 
be complete, at least in relevant part.  If the STRs are not 
complete in relevant part, then silence in the STRs is 
merely the absence of evidence and not substantive negative 
evidence.  Second, if the STRs are complete in relevant 
part, then the Board must find that injury, disease, or 
related symptoms ordinarily would have been recorded had 
they occurred.  In making this determination, the Board may 
be required to consider the limits of its own competence on 
medical issues.

Ultimately, the Board must consider all the evidence 
relevant to the claim, including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that has elapsed since military service, 
and any other pertinent facts.  Cf. Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261   (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

This particular Veteran served during wartime, but the 
evidence (including his own statements) shows that he did 
not serve in combat.  Accordingly, the acoustic trauma he 
claims to have sustained during his service did not occur in 
combat.  Moreover, his STRs appear to be complete in 
relevant part, in turn meaning it is acceptable for the 
Board to have expectation of some complaint, treatment or 
diagnosis regarding his hearing acuity while in service, 
which, again there was not.  So this is evidence tending to 
go against the notion that his hearing loss began in 
service.  This does not preclude granting service 
connection, however, because even disorders initially 
diagnosed after service may be service connected if the 
evidence, including that pertinent to service, establishes 
the disorder was incurred in service.  See 38 C.F.R. § 
3.303(d) .

In determining whether statements submitted or made by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 
10 Vet. App. 388 (1997) (holding that the credibility of lay 
evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).

Here, after reviewing all the relevant lay and medical 
evidence, the Board finds that the weight of this evidence 
(the most probative of it) indicates the Veteran has not 
experienced continuous hearing loss symptoms since service.  
His lay testimony concerning this, while competent, is not 
credible.  The Board finds that his more recently-reported 
history of continued symptoms of hearing loss since service 
is inconsistent with the other lay and medical evidence of 
record.  Indeed, while he now asserts this disorder began in 
service, in the more contemporaneous medical history he gave 
during his military separation examination, he did not 
report any history or complaints of symptoms of hearing 
loss.  Moreover, the service separation examination report 
reflects that he was examined and that his hearing was found 
to be clinically normal.  

The unremarkable history of symptoms he recounted while in 
service, including at the time of his separation 
examination, is far more contemporaneous to the claimed 
injury during service in question, so is of more probative 
value than his more recent assertions to the contrary made 
long after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 
394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report 
of cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481   
(Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the Veteran 
wrote during treatment than to his subsequent assertion 
years later); Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996) (Contemporaneous medical findings may be given more 
probative weight).

The post-service medical evidence does not reflect any 
complaints or treatment related to hearing loss for 30 years 
following the conclusion of his service.  And while it is 
true he need not have received continuous treatment for his 
hearing loss during those many intervening years after the 
conclusion of his service up to the present, only instead 
have experienced persistent or recurrent symptoms, the 
absence of any intervening complaints or findings related to 
this disability for so long after service is a factor 
weighing against continuity of symptomatology.  38 C.F.R. § 
3.303(b) (2012).  See also Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where 
Veteran had failed to account for lengthy time period 
between service and initial symptoms of disability). 

The Veteran did not claim that hearing loss symptoms began 
in (or soon after) service until filing his current VA 
disability compensation claim in 2007.  Such statements made 
for VA disability compensation purposes are of lesser 
probative value when in contradiction to histories he 
previously provided.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the 
Veteran's statements, it may consider whether self-interest 
may be a factor in making such statements). 

Throughout this appeal, the Veteran has consistently 
asserted that his hearing loss is related to service.  He is 
certainly competent to say he began having difficulty 
hearing while in service since this is within the realm of 
lay experience. 38 C.F.R. § 3.159(a)(2).  See also Jandreau, 
supra; Davidson, supra; Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  However, he has given inconsistent reports to 
different medical providers about whether or not he had 
noise exposure during his post-service employment.  These 
inconsistencies in the record weigh against his credibility 
as to the assertion of continuity of symptomatology since 
service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 
512   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(upholding Board's finding that a Veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not 
received any wounds in service). 

The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with this 
claim for VA compensation benefits to be of lesser probative 
value than his previous more contemporaneous in-service 
history and findings at service separation, his previous 
history as reported to different examiners, and the absence 
of complaints or treatment for so many years after service.  
For these reasons, the Board finds that the weight of the 
lay and medical evidence is against a finding of continuity 
of symptoms since service. 

Moreover, the VA examiner has disassociated any current 
hearing loss from service, after clinical examination and a 
review of his claims file and medical records.  Considered 
together, the April 2012 medical report and May 2012 and 
March 2013 addenda are of high probative value because the 
examiner is qualified to comment on the etiology of this 
claimed disorder, examined the Veteran, reviewed his medical 
records, and considered the Veteran's reported history of 
acoustic trauma both during and after service.  The examiner 
had the benefit of reviewing the Veteran's claims file and, 
thus, not only considered what is said to have occurred 
during service but also during the many years since.  The 
March 2013 opinion is well reasoned, detailed, and 
consistent with the other evidence of record.  Prejean v. 
West, 13 Vet. App. 444 (2000).  But, even more importantly, 
this commenting VA examiner sufficiently discussed the 
underlying medical rationale of the opinion, which, rather 
than mere review of the claims file, is more so where the 
probative value of the opinion is derived.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Finally, the Board notes that there is no competent evidence 
of record linking the current left ear hearing loss to 
service, and no evidence of sensorineural hearing loss 
manifested to a compensable degree within the first post-
service year.  Although the Veteran testified that a VA 
doctor told him his hearing loss was related to service, the 
VA medical records do not verify this statement.  Moreover, 
the connection between what a physician said and a layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, simply is too 
attenuated and inherently unreliable to constitute competent 
medical evidence in support of a claim for service 
connection. See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

Although the Veteran himself has asserted that his current 
hearing loss is related to noise exposure in service, he has 
not been shown to have the necessary training or expertise 
to competently provide a medical nexus opinion as to the 
etiology of his sensorineural hearing loss, which is not the 
type of condition that is readily amenable to probative lay 
comment regarding its appropriate diagnosis and etiology.

The Board therefore finds that the most probative evidence 
is against the claim. And since, for the reasons and bases 
discussed, the preponderance of the evidence is against the 
claim, there is no reasonable doubt to resolve in the 
Veteran's favor, and his claim for service connection for 
left ear hearing loss must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49  (1990).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


